Case: 19-60868     Document: 00515935400         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 13, 2021
                                  No. 19-60868                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Elder Leonel Villalobos Melendez; Patricia Carlolina
   Medina-Zaravia; Mery Villalobos-Medina,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 151 506
                              BIA No. A208 364 344
                              BIA No. A208 364 345


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Elder Leonel Villalobos Melendez, his wife Patricia Carlolina Medina-
   Zaravia, and their daughter, natives and citizens of Honduras, petition for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60868        Document: 00515935400          Page: 2   Date Filed: 07/13/2021




                                      No. 19-60868


   review of the Board of Immigration Appeals’ (BIA) denying relief. The wife
   and daughter seek asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT); Elder seeks the latter two forms of
   relief.
             The family describes a series of threats designed to compel them to
   abandon criminal and civil actions in Honduras, contending these threats
   constitute past, and fear of future, persecution. In the alternative, they claim
   the harm they suffered was based on political opinion. Additionally, they
   assert they are eligible for protection under CAT because the Honduran
   government would be complicit in their persecution.
             The BIA’s factual findings are reviewed for substantial evidence;
   questions of law, de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th
   Cir. 2001). Decisions denying asylum, withholding of removal, and CAT
   relief are reviewed for substantial evidence. Zhang v. Gonzales, 432 F.3d 339,
   344 (5th Cir. 2005). Under such a standard, reversal is improper unless the
   evidence compels a contrary conclusion. Orellana-Monson v. Holder, 685
   F.3d 511, 518 (5th Cir. 2012).
             For the asylum claim, the mother and daughter claim past, and fear of
   future, persecution. The described past-persecution harms do not rise to the
   level of the “extreme conduct to qualify for asylum protection” under our
   precedent. Majd v. Gonzales, 446 F.3d 590, 595–96 (5th Cir. 2006) (citation
   omitted) (denying asylum despite “generally dangerous conditions” in home
   country and incidents at applicant’s place of employment). Additionally, the
   claims for fear of future persecution must fail because any potential fear is not
   based on a protected ground. 8 C.F.R. § 208.13(b)(2)(i).
             The standard of proof is higher for withholding of removal than
   asylum. Because the asylum claims fail, the family’s withholding of removal
   claim necessarily fails. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).




                                           2
Case: 19-60868     Document: 00515935400          Page: 3   Date Filed: 07/13/2021




                                   No. 19-60868


          Regarding CAT relief, the family contends: the Honduran police
   force is generally known to be corrupt; and their prior experiences and harms
   suffered establish a well-founded fear of future persecution. Our precedent,
   however, forecloses this claim. See Tamara-Gomez v. Gonzales, 447 F.3d 343,
   350–51 (5th Cir. 2006) (requiring state’s clear acts or willful ignorance in
   torture).
          DENIED.




                                         3